ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Zalzar FZE                                   )      ASBCA No. 59340
                                             )
Under Contract No.                           )
 SDZ-OEF /OIF-06-011-08-006-08027            )

APPEARANCE FOR THE APPELLANT:                       Mr. Zalzar Temiraliev
                                                     Director

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Vera A. Strebel, JA
                                                    Erica S. Beardsley, Esq.
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

       By notice of appeal dated 29 May 2014, appellant appealed from a 1 April 2014 email
which appellant characterized as a "contracting officer's final decision." By letter dated 6
June 2014, appellant submitted an unopposed request to withdraw the appeal, along with two
related appeals, "without prejudice to re-file appeals of these claims, if necessary, when the
Contracting Officer has issued a Final Decision on each claim."

       In response to the Board's request for further information, by Order dated 16 June
2014, appellant stated:

              The Contracting Officer issued her final decision on this
              claim on June 10, 2014, and denied the request.... Zalzar
              intends to appeal the decision, but wishes to withdraw the
              current appeal without prejudice and resubmit an appeal to
              the Board within the 90 day appeal period ....

       The government having no objection to appellant's request, this appeal is
dismissed without prejudice to a timely appeal to the Board from the contracting officer's
final decision.

      Dated: 10 July 2014


                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59340, Appeal of Zalzar FZE,
rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2